Title: From Alexander Hamilton to Samuel Hodgdon, 12 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


War DepartmentSepr 12th: 1794
Sir
I request that some person in character of chief Armourer who may also have charge of the Artificers be provided to accompany the Militia Army. Let him also engage such wheelwrights and other mechanics as may not certainly be found among the troops, and let every correspondent arrangement be made.
One half the Intrenching tools intended for the expedition are to be forwarded without delay to Williamsport. The other half is destined for Carlisle.
With consideration & Esteem   I am Sir   Your Obedient Servt
A Hamilton
Samuel Hodgsdon Esqr
